Title: To Thomas Jefferson from Alexander Kerr, 12 February 1808
From: Kerr, Alexander
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Friday Morning Feby. 12th.
                  
                  I feel great satisfaction in being able to inform you, that my Son, in whose recovery you have taken so much interest, has the appearance of mending. He is now nearly at the expiration of the sixth day & the inflammation & tenseness of the Body have abated, without any appearance of mortification. The Intestine still discharges a little of its contents through its wound, although we are in hopes it has commenced to unite.
                  The Child has generally been very much composed, his only nourishment until yesterday has been Sleep. The Physicians have not pronounced him to be out of danger, but they give some reason for us to hope for a favorable issue; & that, principally from the Child having held up so long. 
                  With the utmost respect.
                  
                     Alexr. Kerr 
                     
                  
               